IN THE UNITED STATES COURT OF APPEALS
                                                             United States Court of Appeals
                                                                      Fifth Circuit
                      FOR THE FIFTH CIRCUIT                        FILED
                            _____________________            November 19, 2012

                                No. 11-60057                    Lyle W. Cayce
                            _____________________                    Clerk

NEW ORLEANS DEPOT SERVICES, INCORPORATED,
                                      Petitioner,
 vs.

DIRECTOR, OFFICE OF WORKER'S COMPENSATION PROGRAMS, US
DEPARTMENT OF LABOR; NEW ORLEANS MARINE CONTRACTORS;
SIGNAL MUTUAL INDEMNITY ASSOCIATION LIMITED,
                                              Respondents.
                   __________________________

                    Petition for Review of an Order of the
                             Benefits Review Board
                          __________________________

                ON PETITION FOR REHEARING EN BANC

              (Opinion July 25, 2012, 5 Cir., 2012, 689 F.3d 400)

Before STEWART, Chief Judge, KING, JOLLY, DAVIS, JONES, SMITH,
DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES,
GRAVES and HIGGINSON, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.